Citation Nr: 0008338	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection degenerative disc 
disease at L4-L5 with stenosis.

2.  Entitlement to a compensable rating for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1996, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, confirmed and continued the denial 
of entitlement to service connection for degenerative disc 
disease (DDD) at L4-L5 with stenosis.  It also confirmed and 
continued the noncompensable evaluation for lumbosacral 
strain.  Thereafter, the case was returned to the Board for 
further appellate action.

After reviewing the record, the Board is of the opinion that 
further development is warranted with respect to the issue of 
entitlement to a compensable rating for lumbosacral strain.  
Accordingly, it is the subject of a remand at the end of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary for 
an equitable disposition of the issue of entitlement to 
service connection for degenerative disc disease at L4-L5 
with stenosis.

2.  The veteran's DDD at L4-L5 with stenosis was first 
manifested in service by radiating pain. 


CONCLUSION OF LAW

DDD at L4-L5 with spinal stenosis, was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for DDD at L4-L5 with 
stenosis.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Even if the disease at issue is diagnosed after 
the veteran's discharge service, service connection may still 
be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the evidence is negative for a diagnosis of DDD 
at L4-L5 with stenosis in service.  The service medical 
records do show that in August 1972, the veteran complained 
of low back pain radiating down the left leg.  X-rays of the 
low back were reportedly normal.  The veteran was diagnosed 
with low back sprain.  The spine was noted to be normal on 
physical examination for separation from service in September 
1972.  DDD at L4-L5 with stenosis was not clinically 
identified until 1989, when the veteran underwent had an MRI 
of his lumbar spine.  

Although there is no documented history of continuity of 
symptomatology from 1972 to 1989, there is substantial 
evidence, dated since 1989, in which various treating 
physicians or examiners have considered the question of 
whether the veteran's DDD at L4-L5 with stenosis is related 
to service.  In September 1993, the veteran's orthopedic 
surgeon, Ram Mudiyam, M.D., concluded that the veteran's 
degenerative changes and spinal stenosis were a natural 
progression of the veteran's back problems in service in 
1972.  In August 1996, a VA orthopedic examiner stated that 
it was possible that the veteran had mild lumbar spinal 
stenosis following a bulging disc which started as a low 
backache prior to his discharge from service.  The VA 
examiner conceded that much of the veteran's history was 
based on the veteran's report; however, the examiner did not 
think that the progressive type of backache described by the 
veteran could be completely ignored.  In July 1998, a fee-
basis VA neurologic examiner stated that it was possible that 
the veteran had a discogenic injury in service which could 
have led to disc degeneration at the L4-L5 level.  The VA 
examiner acknowledged that the lumbosacral strain in service 
should not have resulted in discogenic changes at the L4-L5 
level.  He stated, however, that if there had been radicular 
symptoms or findings at the time, it would highly suggest a 
discogenic lesion.  He noted a prior physician's reference to 
a congenitally narrowed spinal canal and differentiated 30 
percent of symptoms as being etiologically due to such, and 
70 percent of symptoms as being due to discogenic changes at 
L4-5 level.  In July 1998, a fee basis VA orthopedic examiner 
concluded that the veteran's DDD with stenosis was not due to 
service.  He noted that the veteran had MRI evidence of a 
congenitally small spinal canal, and that the processes 
leading to the stenosis developed over time and could result 
from the aging process alone.  In this regard, he noted that 
there was no evidence of injury in service.  

Although there is no diagnosis of DDD at L4-L5 with stenosis 
in service and no clear evidence of a low back injury at that 
time, it should be noted that the record indicates the 
veteran reported radiating back pain since he was first 
treated for low back problems in service in 1972.  Moreover, 
X-rays, taken during the VA examination in November 1972, 
only 2 months after service, revealed that the height of L5 
was somewhat diminished.  While the radiologist reported that 
such abnormality was most likely a normal variant, he 
acknowledged that it could have been the result of old 
traumatic disease.  In this regard, it should be noted that 
the VA fee basis orthopedist reported in July 1998 that plain 
X-rays could not have been expected to show stenosis and that 
such a finding could not have been confirmed without the use 
of different imaging modalities, such as the MRI and CT scans 
many years later.  In light of the opinions of Dr. Mudiyam, 
the 1996 VA orthopedic examiner, and the most recent 
neurologic examiner, the record is in equipoise as to whether 
DDD at L4-L5 with stenosis had its onset in service.  In such 
instances, all reasonable doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, 
the appeal is allowed.


ORDER

Entitlement to service connection for DDD at L4-L5 with 
stenosis is granted.


REMAND

In light of the foregoing decision, the RO must rate the 
veteran's service-connected low back disability.  In so 
doing, the RO must consider whether to rate the various low 
back disability as a single entity or as separate entities.  
See, e.g., Esteban v. Brown, 6 Vet. App. 259 (1994).  It 
would be premature for the Board to do so, as such action 
could prejudice the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, the Court said that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain, and 
pain on use; specifically limitation of motion due to pain on 
use including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10; see also, VA O.G.C. Prec. Op. No. 36-97 
(December 12, 1997).

In light of the foregoing, the case is remanded for the 
following actions:

The RO should undertake any indicated 
development and then assign a rating or 
ratings, as applicable, for the veteran's 
service-connected low back disabilities.  
In so doing, it must be mindful of the 
Court's holding in DeLuca.  Any 
additional development indicated should 
be obtained by the RO.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



